Name: Council Regulation (EC) No 2596/97 of 18 December 1997 extending the period provided for in Article 149 (1) of the Act of Accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: European construction;  marketing;  health;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|31997R2596Council Regulation (EC) No 2596/97 of 18 December 1997 extending the period provided for in Article 149 (1) of the Act of Accession of Austria, Finland and Sweden Official Journal L 351 , 23/12/1997 P. 0012 - 0012COUNCIL REGULATION (EC) No 2596/97 of 18 December 1997 extending the period provided for in Article 149 (1) of the Act of Accession of Austria, Finland and SwedenTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 (2) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Article 149 (1) of the 1994 Act of Accession provides for a period during which transitional measures may be adopted to facilitate the transition from the regime existing in Austria, Finland and Sweden at the time of Accession to those resulting from the application of the common organization of the market under the conditions set out in the said Act and, in particular, to overcome the serious difficulties in applying the new regime from the date laid down; whereas that period expires on 31 December 1997;Whereas, in certain sectors, these difficulties cannot be resolved by the date laid down; whereas the period in question should therefore be extended, as provided for in the Act; whereas the said period should be extended by one year;Whereas in the milk and milk products sector the requirements relating to the fat content of milk for human consumption continue to cause difficulties for Finland and Sweden; whereas those difficulties cannot be resolved by 31 December 1998; whereas the period in question should therefore be extended, as provided for in the 1994 Act of Accession, by two years in this specific case,HAS ADOPTED THIS REGULATION:Article 1 The period referred to in Article 149 (1) of the 1994 Act of Accession is hereby extended until 31 December 1998.However, with regard to the requirements relating to the fat content of milk for human consumption produced in Finland and Sweden, the period is hereby extended until 31 December 1999.Article 2 This Regulation shall enter into force on 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ C 352, 20. 11. 1997, p. 11.(2) Opinion delivered on 17 December 1997 (not yet published in the Official Journal).